DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 29 November 2021 have been fully considered but they are persuasive only in part.
First, while the examiner believes it is clear that “downstream” at page 12, line 1 of the specification is incorrect1 (e.g., downstream in an intake passage means e.g., in the stream closer to the engine; cf. FIG. 2), the examiner will not insist on a correction of the error; accordingly the objection is withdrawn.
Second, regarding the rejection of the claims under 35 U.S.C. 112(b), applicant’s arguments are persuasive only in part, with the examiner understanding that “maximum power” means the maximum power that the supercharged engine can produce (e.g., for example only, 250 kW, in the specification example).
Regarding “remaining power”, the examiner apparently understands applicant’s intent here (e.g., as in applicant’s Remarks example with 290 kW traveling power minus 250 kW maximum engine power equaling 40 kW remaining power); however, the way that “remaining power” is used grammatically in the claims is fully unclear.
Regarding “except for” in the claims, the examiner notes that this phrase is apparently used (in a grammatically strained way, as it is used in the specification) to signify a subtraction.  That is, “remaining power except for the maximum power from the engine from traveling power” apparently means (according to the teachings of the specification and applicant’s comments at page 11 of the Remarks filed 29 November 2021) that the “remaining power”, the “maximum power”, and the “traveling power” are related in the following manner:

            
                R
                e
                m
                a
                i
                n
                i
                n
                g
                 
                P
                o
                w
                e
                r
                 
                (
                M
                e
                c
                h
                a
                n
                i
                c
                a
                l
                )
                =
                T
                r
                a
                v
                e
                l
                i
                n
                g
                 
                P
                o
                w
                e
                r
                -
                M
                a
                x
                i
                m
                u
                m
                 
                P
                o
                w
                e
                r
            
        

Similarly, the “sum[ming]” and the “adding up” are used in grammatically strained ways (as in the specification), with the “remaining power except for a sum of a power [calculated] by adding up supercharger power[], electrical component power[], and air conditioner power from the power that is to be output from the battery” apparently meaning that these powers are related in the following manner:

            
                R
                e
                m
                a
                i
                n
                i
                n
                g
                 
                P
                o
                w
                e
                r
                 
                (
                E
                l
                e
                c
                t
                r
                i
                c
                )
                =
                
                    
                        E
                        l
                        e
                        c
                        t
                        r
                        i
                        c
                    
                
                 
                P
                o
                w
                e
                r
                 
                t
                o
                 
                b
                e
                 
                O
                u
                t
                p
                u
                t
                 
                f
                r
                o
                m
                 
                t
                h
                e
                 
                B
                a
                t
                t
                e
                r
                y
                 
                -
                C
                a
                l
                c
                u
                l
                a
                t
                e
                d
                 
                S
                u
                m
                 
                o
                f
                 
                (
                S
                u
                p
                e
                r
                c
                h
                a
                r
                g
                e
                r
                 
                P
                o
                w
                e
                r
                +
                E
                l
                e
                c
                t
                r
                i
                c
                a
                l
                 
                C
                o
                m
                p
                o
                n
                e
                n
                t
                 
                P
                o
                w
                e
                r
                +
                A
                i
                r
                 
                C
                o
                n
                d
                i
                t
                i
                o
                n
                e
                r
                 
                P
                o
                w
                e
                r
                )
            
        

Third, regarding the rejections of the claims under 35 U.S.C. 103, applicant has (by the amendment) e.g., included the limitations from claims 2 and 3 into claim 1, and further added a limitation that is disclosed at paragraph [0064] of the secondary reference.  These limitations (in part because they are unclearly claimed) apparently cannot distinguish the claims over the references already applied e.g., for reasons set forth previously and herewith.
In this respect, it appears applicant is attempting to claim that the controller calculates (not generates; cf. the specification) the sum of the supercharger power, the electrical component power, and the air conditioner power, and then supplies the drive motor with an (electric) that is obtained as the difference between a power that is to be output from the battery and the sum of the powers.  This is the understanding that is the basis for the examiner’s suggestions herein below.
Third, because the claims are still largely indefinite, the examiner repeats the rejection under 35 U.S.C. 103, with modified mapping for the new claim limitations.  Accordingly, the examiner believes that the claims are still properly rejectable using the previously applied references.
Lastly, the double-patenting rejection is not overcome by the claim amendments, because the secondary reference Han et al. (‘616), representing applicant’s own prior art2 work, apparently shows and/or renders obvious the newly recited (“series”) claim limitations e.g., at paragraph [0064].  Accordingly, applicant’s arguments are not persuasive in this respect.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 to 6, 11, 14 to 16, and 18 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 22 to 30 are indefinite in their entireties for including grammar that not parseable with any reasonable amount of effort, e.g., by the examiner to interpret and understand the claim, by the public to understand what the claim might possibly cover for determining possible infringement, or by one of ordinary skill in the art to construe the claim with reasonable certainty.  In this respect, see MPEP 2173.02:
“During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc). As the Federal Circuit stated in Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008):

We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”

Here, the examiner believes (as a guess) he may (??) understand what applicant is intending/attempting to claim in these clauses at lines 22 to 30 of claim 1; however, he cannot be sure.  As discussed during the interview of 4 February 2022, the examiner below (only) suggests amended language for lines 22 to 30 of claim 1 that would apparently be (reasonably) definite, and could possibly be used as the basis for an amendment, if what is recited in the amended language (below/on the next page) is applicant’s intent for the claim, with it not being clear to the examiner (in view of the modified rejections below) whether such a claim amendment might result in allowable subject matter, and with the amended language not addressing problems under 35 U.S.C 112(b) in the dependent claims, or antecedent basis issues that may result in the dependent claims:
output a remaining power from the drive motor which is equal to a  except for the maximum power from the engine , wherein the traveling power of the vehicle is determined based on the required power; 
supply the drive motor with a remaining power that is an electric power from the battery, wherein the supplied remaining power is a power that is to be output from the battery except for a sum of power calculated by the controller a supercharger power required for the electric superchargers, an electrical component power required for electrical components, and an air conditioner power required for an air conditioner 
output the traveling power of the vehicle, which is generated by the remaining power output from the drive motor output from the engine,

Applicant is free to consider the examiner’s suggestion, or to make any other appropriate amendments.  However, correction is required.
In claim 4, lines 5ff, in claim 6, lines 5ff, in claim 14, lines 7ff, in claim 16, lines 6ff, in claim 18, lines 7ff, and in claim 20, lines 6ff, all claim phrases after “adjust[]” are indefinite in their entireties, with the examiner being unable to even guess what these claims are or might be intended to cover.  (See the non-final rejection dated 27 August 2021 for the examiner’s previous unsuccessful attempts to guess at what the claims might be intending to cover.)
In claim 5, lines 7ff, in claim 15, lines 6ff, in claim 19, lines 5ff, the claim language is unclear for the same reasons given with respect to claim 1 above (and claim 11 below), with the language paralleling that of claim 1 (and claim 11).  Here, applicant should be careful that antecedent basis (as may be required) in these claims matches any amendments to the independent claims.
In claim 11, lines 19 to 28 are indefinite in their entireties for including grammar that not parseable with a reasonable amount of effort, by the examiner, by the public, or by one of ordinary skill in the art, for the same reasons given with respect to claim 1 above.
Here, the examiner believes (as a guess) he may (??) understand what applicant is intending to claim in these clauses; however, he cannot be sure.  As discussed during the interview of 4 February 2022 and above, the examiner below (only) suggests amended language for lines 19 to 28 of claim 11 (that includes an additional deletion relative to the suggestions for claim 1 above) that would apparently be (reasonably) definite, and could possibly be used as the basis for an amendment, if what is recited in the amended language (below/on the next page) is applicant’s intent for the claim:
outputting, by the controller, a remaining power from the drive motor which is equal to a  except for the maximum power from the engine , wherein the traveling power of the vehicle is determined based on the required power; 
supplying, by the controller, the drive motor with a remaining power that is an electric power from the battery, wherein the supplied remaining power is a power that is to be output from the battery except for a sum of power calculated by the controller a supercharger power required for the electric superchargers, an electrical component power required for electrical components, and an air conditioner power required for an air conditioner 
outputtingof the vehicle, which is generated by the remaining power output from the drive motor output from the engine,

In claim 18, lines 4ff, in claim 19, lines 3ff, and in claim 20, lines 4ff, “output optimum power” is indefinite as being facially subjective (MPEP 2173.05(b), IV.), e.g., because it is unclear by what objective standard a power output would be considered to be “optimum” or not, from the teachings of the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 to 6, 11, 14 to 16, and 18 to 20, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (Japan, 2005-240580; EPO machine translation provided previously) in view of Han et al. (2018/0163616).
Murata et al. (JP, ‘580) reveals:
per claim 1, an apparatus for controlling a hybrid vehicle, comprising:
an engine [e.g., the diesel (or gasoline; paragraph [0058]) engine 11] configured to generate power by combusting fuel;
a drive motor [e.g., MG 17] configured to supplement the power from the engine [e.g., paragraph [0043], when the diesel engine torque is insufficient to meet the driver required torque (paragraph [0039])] and operate selectively as an electric generator to produce electrical energy [e.g., when the battery SOC is low and the diesel engine operates at a output higher than the required power (paragraph [0042])];
a clutch [e.g., 12a in FIG. 1] disposed between the engine and the drive motor;
a battery [e.g., 20] configured to supply electrical energy to the drive motor and be charged with the electrical energy produced by the electric generator [e.g., MG 17];
an [e.g., that is, one or more[3], in Murata et al. (Japan, ‘580)] electric supercharger [e.g., 23] installed in one or more intake lines [e.g., as entering the four respective cylinders, in FIG. 3] through which outside air to be supplied into a combustion chamber of the engine flows; and
a controller [e.g., the “electronic control unit (ECU)” of paragraph [0039] executing the control of FIG. 7, and/or of FIG. 5] configured to determine an operation mode of the one or more electric superchargers [e.g., to control the supercharger e.g., at S24 in FIG. 7 when SOC < SOC1 (e.g., SOC1 = 45%, paragraph[0066]; and to control the supercharger and MG17 according to the determined sharing ratio Ts of torque assist (FIGS. 8 to 10) when SOC1 < SOC < SOC2 (e.g., SOC2 = 80%; see e.g., FIG. 8)] based on required power of a driver [e.g., as described in paragraphs [0040] to [0043]] and a state of charge (SOC) of the battery [e.g., as described with respect to FIG. 7 (and/or FIG. 5)] and adjust power output from the engine and power output from the drive motor [e.g., to meet the required power of the drive shaft 14 and/or the driver required torque TEP that is based on the accelerator opening degree and the engine speed (paragraph [0047])];
Murata et al. (JP, ‘580) may not expressly reveal the use of multiple electric superchargers operated in series in multiple intake lines of the engine, although he teaches using e.g., an electric supercharger (that is, one or more superchargers, as his patent claim would have been understood to cover; see e.g., Footnote 2 above) in an intake line and a turbocharger in series therewith, with the examiner understanding that merely duplicating parts is generally understood to be obvious unless new and/or unexpected results are produced (see MPEP 2144.04, VI., B.)  He also may not reveal the details of how the traveling power is generated by adding up the drive motor power output from the drive motor and the maximum power from the engine, as is now claimed.
However, in the context/field of an engine system, Han et al. (‘616) teaches that, in order to increase design freedom, increase compression ratio, reduce backpressure, and prevent abnormal combustion such as knocking, one or more electric superchargers may be installed in each of a plurality of intake lines for supplying external air to one or more cylinders of an engine, and that the electric superchargers may be operated (e.g., by means of valves, etc.) either in series (paragraph [0064]) or parallel (paragraph [0066]), e.g., in accordance with a required compression ratio and/or volume of the external air to be provided to the cylinders.
It would have been obvious at the time the application was filed to implement or modify the Murata et al. (JP, ‘580) hybrid vehicle and control method so that, in place of the electric supercharger 23 (or in place of the supercharger 23 and turbocharger 26), dual electric superchargers (25) operated in series for example as taught by Han et al. (‘616) would have been employed in conjunction with multiple intake lines and valves for the engine, and so that the superchargers could be operated in series, in parallel, etc. depending on the required compression ratio and/or volume of external air to be provided to the cylinders, as taught by Han et al. (‘616), obviously determined in accordance with (e.g., 100 – Ts)%) the sharing ratio of assist torque to be provided by the supercharger(s) as taught by Murata et al. (JP, ‘580) based on the battery SOC, and so that a traveling power would be output by assisting insufficient engine torque (obviously developed as a maximum torque) with one or both of the torque from the MG17 and the torque resulting from the implemented/modified supercharger(s) 23, as taught by Murata et al. (JP, ‘580) himself, in order that design freedom could be increased, compression ratio could be increased, backpressure could be reduced and abnormal combustion such as knocking could be prevented, as substituting art recognized equivalents for the same purpose (MPEP 2144.06, II.), as combining prior art elements according to known methods to yield predictable results (KSR), as a simple substitution of one known element for another to obtain predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Murata et al. (JP, ‘580) hybrid vehicle and control method would have rendered obvious:
per claim 1, multiple electric superchargers [e.g., 25 in Han et al. (‘616)] including a first electric supercharger and a second electric supercharger [e.g., as shown in FIG. 1 (and in FIGS. 3 and 4) of Han et al. (‘616)] installed in multiple intake lines through which outside air to be supplied into a combustion chamber of the engine flows [e.g., as shown in FIG. 1 (and in FIGS. 3 and 4) of Han et al. (‘616)];
a controller [e.g., the ECU in Murata et al. (JP, ‘580), implementing functions of the controller 90 in Han et al. (‘616)] configured to determine an operation mode of the multiple electric superchargers [e.g., the two superchargers 25 as taught by Han et al. (‘616), operating (e.g., in series, parallel, etc.) according to the compression ratio, external air volume, etc. that would result in the sharing ratio (100 – Ts)% of torque assist as determined (e.g., in FIGS. 8 to 10) by Murata et al. (‘580)] based on required power of a driver and a state of charge (SOC) of the battery [e.g., based on the SOC of the battery 20 in Murata et al. (JP, ‘580) in relation to SOC1, SOC2, etc.]and adjust power output from the engine and power output from the drive motor [e.g., according to the assist shares ((100 – Ts)%, Ts%) in Murata et al. (JP, ‘580)];
wherein the required power is determined based on an engagement degree of an accelerator pedal position sensor (APS) mounted within a vehicle and the required power is divided into a highest load state [e.g., at maximum accelerator opening degree [e.g., obviously wide open throttle (WOT)] requested by the driver, in Murata et al. (JP, ‘580), where the output torque of the diesel engine is insufficient for obtaining the required power (paragraph [0043])], a high load state [e.g., at a large but less than maximum accelerator opening degree requested by the driver, in Murata et al. (JP, ‘580), where the output torque of the diesel engine is insufficient for obtaining the required power (paragraph [0043)], a middle load state [e.g., paragraph [0042], where the diesel engine is operated at an output equal to or higher than  the driver required power/required power of the drive shaft 14, in Murata et al. (JP, ‘580)], and a low load state [e.g., when the required power is below the predetermined load  at which the diesel engine is cranked (to start hybrid operation) after the vehicle starts running by means of MG17 alone, at paragraph [0040] in Murata et al. (JP, ‘580)];
wherein when the required power is in the highest load state and the SOC of the battery is a preset value or greater [e.g., at S29, NO in Murata et al. (JP, ‘580), when the SOC is not less than SOC1 (45%) and the driver obviously causes the accelerator opening degree to be a maximum, requesting maximum assist torque for securing a total torque that is greater than the output torque of the diesel engine (paragraph [0043])], the controller is configured to:
operate the engine to output maximum power [e.g., by means of operating the engine with its supercharger(s) 23 in Murata et al. (JP, ‘580) as implemented or modified to provide the assist torque (100 – Ts)% in Murata et al. (JP, ‘580)],
determine the operation mode of the multiple electric superchargers so that the engine outputs the maximum power [e.g., the series mode as taught at paragraph [0064] in Han et al. (‘616); e.g., so that the assist torque (100 – Ts)% is provided by the supercharger(s) of the implemented or modified engine 11 outputting its torque in Murata et al. (JP, ‘580)], 
output remaining power except for the maximum power from the engine from traveling power of the vehicle determined based on the required power from the drive motor [e.g., the assist share Ts of MG17 as being added into the required power of the drive shaft 14 when the output torque of the diesel engine 11 is insufficient, so that the required torque (and thus the required power) is secured, e.g., at paragraph [0043] in Murata et al. (JP, ‘580)]; and
supply the drive motor with remaining power [e.g., the power required to drive the MG 17, in sharing the assist torque, in Murata et al. (JP, ‘580)] except for a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner from the power that is to be output from the battery [e.g., any power that might be required in order to drive superchargers, supply electrical components and/or for the air conditioner of the vehicle is obviously not supplied to the MG17 from the battery, for driving the MG 17, in Murata et al. (JP, ‘580)], and 
output the traveling power generated by adding up drive motor power output from the drive motor and the maximum power from the engine [e.g., by assisting the insufficient engine torque with one or both of the torque from the MG17 and the torque resulting from the implemented/modified supercharger(s) 23 in Murata et al. (JP, ‘580); e.g., at paragraph [0043] and at S31 in FIG. 7 of Murata et al. (JP, ‘580)];
wherein the electric superchargers operate in a series mode in which the outside air is primarily boosted by the first electric supercharger and is additionally boosted by the second electric supercharger when the required power is in the highest load state [e.g., as taught for the high load region at paragraph [0064] in Han et al. (‘616), which region would have obviously included the maximum accelerator opening degree [e.g., obviously wide open throttle (WOT)] as requested by the driver, as taught by Murata et al. (JP, ‘580) e.g., at paragraphs [0043], etc.] and the SOC of the battery is the preset value or greater [e.g., at S29, NO in Murata et al. (JP, ‘580), when the SOC is not less than SOC1 (45%) and the driver obviously causes the accelerator opening degree to be a maximum, requesting maximum assist torque for securing a total torque that is greater than the output torque of the diesel engine (paragraph [0043])];
per claim 4, depending from claim 1, wherein when the required power is in the highest load state and the SOC of the battery is less than a preset value [e.g., at S23, YES in Murata et al. (JP, ‘580), when the SOC is less than SOC1 (45%) and the driver obviously causes the accelerator opening degree to be a maximum, requesting maximum assist torque for securing a total torque that is greater than the output torque of the diesel engine (paragraph [0043])], the controller is configured to:
operate the engine to output maximum power [e.g., by means of operating the engine with its supercharger(s) 23 in Murata et al. (JP, ‘580) as implemented or modified to provide the assist torque (100 – Ts)% in Murata et al. (JP, ‘580)], determine the operation mode of the multiple electric superchargers so that the engine outputs the maximum power [e.g., the series mode as taught at paragraph [0064] in Han et al. (‘616); e.g., so that the assist torque (100 – Ts)% is provided by the supercharger(s) of the implemented or modified engine 11 outputting its torque in Murata et al. (JP, ‘580)], and adjust the power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner to supply a part of the power output from the engine through the drive motor that operates as an electric generator [e.g., as at paragraph [0042] in Murata et al. (JP, ‘580), when the SOC is below SOC1, and the diesel engine 11 is operated to output a higher power than the required power in order to charge the battery 20];
per claim 5, depending from claim 1, wherein when the required power is in the high load state and the SOC of the battery is a preset value or greater [e.g., at S29, NO in Murata et al. (JP, ‘580), when the SOC is not less than SOC1 (45%) and the driver obviously causes the accelerator opening degree to be near maximum, requesting near maximum assist torque for a securing total torque that is greater than the output torque of the diesel engine (paragraph [0043])], the controller is configured to:
operate the engine to output maximum power [e.g., by means of operating the engine with its supercharger(s) 23 in Murata et al. (JP, ‘580) as implemented or modified to provide the assist torque (100 – Ts)% in Murata et al. (JP, ‘580)]; 
determine the operation mode of the multiple electric superchargers so that the engine outputs the maximum power [e.g., the series mode as taught at paragraph [0064] in Han et al. (‘616); e.g., so that the assist torque (100 – Ts)% is provided by the supercharger(s) of the implemented or modified engine 11 outputting its torque in Murata et al. (JP, ‘580)];
output remaining power except for the maximum power from the engine from traveling power determined based on the required power from the drive motor [e.g., any power that might be required in order to drive superchargers, supply electrical components and/or for the air conditioner of the vehicle is obviously not supplied to the MG17, for driving the MG 17, in Murata et al. (JP, ‘580)]; and
supply the drive motor with remaining power except for a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner [e.g., any power that might be required in order to drive superchargers, supply electrical components and/or for the air conditioner of the vehicle is obviously not supplied to the MG17 from the battery 20, for driving the MG 17, in Murata et al. (JP, ‘580)] from the power that is to be output from the battery; and 
output the traveling power generated by adding up drive motor power output from the drive motor and the maximum power from the engine [e.g., by assisting the insufficient engine torque with one or both of the torque from the MG17 and the torque resulting from the implemented/modified supercharger(s) 23 in Murata et al. (JP, ‘580); e.g., at paragraph [0043] and at S31 in FIG. 7 of Murata et al. (JP, ‘580)];
per claim 6, depending from claim 1, wherein when the required power is in the high load state and the SOC of the battery is less than a preset value [e.g., at S23, YES in Murata et al. (JP, ‘580), when the SOC is less than SOC1 (45%) and the driver obviously causes the accelerator opening degree to be near maximum, requesting near maximum assist torque for securing a total torque that is greater than the output torque of the diesel engine (paragraph [0043])], the controller is configured to:
operate the engine to output maximum power [e.g., by means of operating the engine with its supercharger(s) 23 in Murata et al. (JP, ‘580) as implemented or modified to provide the assist torque (100 – Ts)% in Murata et al. (JP, ‘580)], determine the operation mode of the multiple electric superchargers so that the engine outputs the maximum power [e.g., the series mode as taught at paragraph [0064] in Han et al. (‘616); e.g., so that the assist torque (100 – Ts)% is provided by the supercharger(s) of the implemented or modified engine 11 outputting its torque in Murata et al. (JP, ‘580)], and adjust the power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner to supply a part of the power output from the engine through the drive motor that operates as an electric generator [e.g., as at paragraph [0042] in Murata et al. (JP, ‘580), when the SOC is below SOC1, and the diesel engine 11 is operated to output a higher power than the required power in order to charge the battery 20];
per claim 11, a method of controlling a hybrid vehicle including a drive motor and an engine configured to generate power necessary for traveling of a vehicle [e.g., as at 11 and 17 of Murata et al. (JP, ‘580)]; and multiple electric superchargers including a first electric supercharger and a second electric supercharger [e.g., as shown in FIG. 1 (and in FIGS. 3 and 4) of Han et al. (‘616)]  installed in multiple intake lines [e.g., as taught by Han et al. (‘616)] through which outside air to be supplied into a combustion chamber of the engine flows, the method comprising:
determining, by a controller, required power of a driver based on an engagement degree of an accelerator pedal [e.g., as described in paragraphs [0034], [0040] to [0043], [0047], etc. in Murata et al. (JP, ‘580)]; and
determining, by the controller, an operation mode of the multiple electric superchargers based on the required power and a state of charge (SOC) of a battery and adjusting a power output from the engine and a power output from the drive motor [e.g., as described at paragraphs [0043] and in FIGS. 7 to 10, in Murata et al. (JP, ‘580)];
wherein the required power is determined based on an engagement degree of an accelerator pedal position sensor (APS) mounted within a vehicle and the required power is divided into a highest load state [e.g., at maximum accelerator opening degree [e.g., obviously wide open throttle (WOT)] requested by the driver, in Murata et al. (JP, ‘580), where the output torque of the diesel engine is insufficient for obtaining the required power (paragraph [0043])], a high load state [e.g., at a large but less than maximum accelerator opening degree requested by the driver, in Murata et al. (JP, ‘580), where the output torque of the diesel engine is insufficient for obtaining the required power (paragraph [0043)], a middle load state [e.g., paragraph [0042], where the diesel engine is operated at an output equal to or higher than  the driver required power/required power of the drive shaft 14, in Murata et al. (JP, ‘580)], and a low load state [e.g., when the required power is below the predetermined load  at which the diesel engine is cranked (to start hybrid operation) after the vehicle starts running by means of MG17 alone, at paragraph [0040] in Murata et al. (JP, ‘580)];
wherein when the required power is in the highest load state and the SOC of the battery is a preset value or greater [e.g., at S29, NO in Murata et al. (JP, ‘580), when the SOC is not less than SOC1 (45%) and the driver obviously causes the accelerator opening degree to be a maximum, requesting maximum assist torque for securing a total torque that is greater than the output torque of the diesel engine (paragraph [0043])], the method includes:
operating, by the controller, the engine to output maximum power [e.g., by means of operating the engine with its supercharger(s) 23 in Murata et al. (JP, ‘580) as implemented or modified to provide the assist torque (100 – Ts)% in Murata et al. (JP, ‘580)],
determining, by the controller, the operation mode of the multiple electric superchargers so that the engine outputs the maximum power [e.g., the series mode as taught at paragraph [0064] in Han et al. (‘616); e.g., so that the assist torque (100 – Ts)% is provided by the supercharger(s) of the implemented or modified engine 11 outputting its torque in Murata et al. (JP, ‘580)], 
outputting, by the controller, remaining power except for the maximum power from the engine from traveling power of the vehicle determined based on the required power from the drive motor [e.g., the assist share Ts of MG17 as being added into the required power of the drive shaft 14 when the output torque of the diesel engine 11 is insufficient, so that the required torque (and thus the required power) is secured, e.g., at paragraph [0043] in Murata et al. (JP, ‘580)]; and
supplying, by the controller, the drive motor with remaining power [e.g., the power required to drive the MG 17, in sharing the assist torque, in Murata et al. (JP, ‘580)] except for a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner from the power that is to be output from the battery [e.g., any power that might be required in order to drive superchargers, supply electrical components and/or for the air conditioner of the vehicle is obviously not supplied to the MG17 from the battery, for driving the MG 17, in Murata et al. (JP, ‘580)], and 
outputting, by the controller, the traveling power generated by adding up drive motor power output from the drive motor and the maximum power from the engine [e.g., by assisting the insufficient engine torque with one or both of the torque from the MG17 and the torque resulting from the implemented/modified supercharger(s) 23 in Murata et al. (JP, ‘580); e.g., at paragraph [0043] and at S31 in FIG. 7 of Murata et al. (JP, ‘580)];
wherein the electric superchargers operate in a series mode in which the outside air is primarily boosted by the first electric supercharger and is additionally boosted by the second electric supercharger when the required power is in the highest load state [e.g., as taught for the high load region at paragraph [0064] in Han et al. (‘616), which region would have obviously included the maximum accelerator opening degree [e.g., obviously wide open throttle (WOT)] as requested by the driver, as taught by Murata et al. (JP, ‘580) e.g., at paragraphs [0043], etc.] and the SOC of the battery is the preset value or greater [e.g., at S29, NO in Murata et al. (JP, ‘580), when the SOC is not less than SOC1 (45%) and the driver obviously causes the accelerator opening degree to be a maximum, requesting maximum assist torque for securing a total torque that is greater than the output torque of the diesel engine (paragraph [0043])];
per claim 14, depending from claim 11, wherein when the required power is in the highest load state and the SOC of the battery is less than a preset value [e.g., at S23, YES in Murata et al. (JP, ‘580), when the SOC is less than SOC1 (45%) and the driver obviously causes the accelerator opening degree to be a maximum, requesting maximum assist torque for securing a total torque that is greater than the output torque of the diesel engine (paragraph [0043])], the method includes:
operating, by the controller, the engine to output maximum power [e.g., by means of operating the engine with its supercharger(s) 23 in Murata et al. (JP, ‘580) as implemented or modified to provide the assist torque (100 – Ts)% in Murata et al. (JP, ‘580)];
determining, by the controller, the operation mode of the multiple electric superchargers so that the engine outputs the maximum power [e.g., the series mode as taught at paragraph [0064] in Han et al. (‘616); e.g., so that the assist torque (100 – Ts)% is provided by the supercharger(s) of the implemented or modified engine 11 outputting its torque in Murata et al. (JP, ‘580)]; and
adjusting, by the controller, a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner to supply a part of the power output from the engine through the drive motor that operates as an electric generator [e.g., as at paragraph [0042] in Murata et al. (JP, ‘580), when the SOC is below SOC1, and the diesel engine 11 is operated to output a higher power than the required power in order to charge the battery 20];
per claim 15, depending from claim 11, wherein when the required power is in the high load state and the SOC of the battery is a preset value or greater [e.g., at S29, NO in Murata et al. (JP, ‘580), when the SOC is not less than SOC1 (45%) and the driver obviously causes the accelerator opening degree to be near maximum, requesting near maximum assist torque for securing a total torque that is greater than the output torque of the diesel engine (paragraph [0043])], the method includes:
operating, by the controller, the engine to output maximum power [e.g., by means of operating the engine with its supercharger(s) 23 in Murata et al. (JP, ‘580) as implemented or modified to provide the assist torque (100 – Ts)% in Murata et al. (JP, ‘580)];
determining, by the controller, the operation mode of the multiple electric superchargers so that the engine outputs the maximum power [e.g., the series mode as taught at paragraph [0064] in Han et al. (‘616); e.g., so that the assist torque (100 – Ts)% is provided by the supercharger(s) of the implemented or modified engine 11 outputting its torque in Murata et al. (JP, ‘580)];
outputting, by the controller, remaining power except for the maximum power from the engine from traveling power determined based on the required power through the drive motor [e.g., any power that might be required in order to drive superchargers, supply electrical components and/or for the air conditioner of the vehicle is obviously not supplied to the MG17, for driving the MG 17, in Murata et al. (JP, ‘580)];
supplying, by the controller, the drive motor with remaining power except for a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner [e.g., any power that might be required in order to drive superchargers, supply electrical components and/or for the air conditioner of the vehicle is obviously not supplied to the MG17 from the battery 20, for driving the MG 17, in Murata et al. (JP, ‘580)] from the power that is to be outputted from the battery; and
outputting, by the controller, the traveling power generated by adding up drive motor power output from the drive motor and the maximum power from the engine [e.g., by assisting the insufficient engine torque with one or both of the torque from the MG17 and the torque resulting from the implemented/modified supercharger(s) 23 in Murata et al. (JP, ‘580); e.g., at paragraph [0043] and at S31 in FIG. 7 of Murata et al. (JP, ‘580)];
per claim 16, depending from claim 11, wherein when the required power is in the high load state and the SOC of the battery is less than a preset value [e.g., at S23, YES in Murata et al. (JP, ‘580), when the SOC is less than SOC1 (45%) and the driver obviously causes the accelerator opening degree to be a maximum, requesting maximum assist torque for securing a total torque that is greater than the output torque of the diesel engine (paragraph [0043])], the method includes:
operating, by the controller, the engine to output maximum power [e.g., by means of operating the engine with its supercharger(s) 23 in Murata et al. (JP, ‘580) as implemented or modified to provide the assist torque (100 – Ts)% in Murata et al. (JP, ‘580)];
determining, by the controller, the operation mode of the multiple electric superchargers so that the engine outputs the maximum power [e.g., the series mode as taught at paragraph [0064] in Han et al. (‘616); e.g., so that the assist torque (100 – Ts)% is provided by the supercharger(s) of the implemented or modified engine 11 outputting its torque in Murata et al. (JP, ‘580)]; and
adjusting, by the controller, a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner to supply a part of the power output from the engine through the drive motor that operates as an electric generator [e.g., as at paragraph [0042] in Murata et al. (JP, ‘580), when the SOC is below SOC1, and the diesel engine 11 is operated to output a higher power than the required power in order to charge the battery 20];
per claim 18, depending from claim 11, wherein when the required power is in the middle load state and the SOC of the battery is less than a preset value [e.g., at S23, YES in Murata et al. (JP, ‘580), when the SOC is less than SOC1 (45%) and the driver obviously causes the accelerator opening degree corresponding to a required power that is less that the output at which the diesel engine 11 can be operated at (paragraph [0042])], the method includes:
operating, by the controller, the engine to output optimum power;
determining, by the controller, the operation mode of the multiple electric superchargers so that the engine outputs the optimum power [e.g., the series mode as taught at paragraph [0064] in Han et al. (‘616); e.g., so that the assist torque (100 – Ts)% is provided by the supercharger(s) of the implemented or modified engine 11 outputting its torque in Murata et al. (JP, ‘580)]; and
adjusting, by the controller, charging power for charging the battery and a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner to supply a part of the power output from the engine through the drive motor that operates as an electric generator [e.g., as at paragraph [0042] in Murata et al. (JP, ‘580), when the SOC of the battery drops below the predetermined reference value];
per claim 19, depending from claim 11, wherein when the required power is in the low load state and the SOC of the battery is a preset value or greater [e.g., when  the driver obviously causes the accelerator opening degree corresponding to a normal load where the engine supplies only the required power during normal operation, as at paragraph [0041], and then more power is requested at S21, YES, resulting in a NO answer at S29 when the SOC is not less than SOC1 (45%)], the method includes:
operating, by the controller, the engine to output optimum power [e.g., to supply the required power at paragraph [0041] of Murata et al. (JP, ‘580)];
stopping, by the controller, operations of the multiple electric superchargers [e.g., because the engine supplies the required power, at paragraph [0041] in Murata et al. (JP, ‘580), without requiring supercharging];
outputting, by the controller, remaining power except for the optimum power from the engine from traveling power determined based on the required power through the drive motor [e.g., any power that might be required in order to drive superchargers, supply electrical components and/or for the air conditioner of the vehicle is obviously not supplied to the MG17, for driving the MG 17, in Murata et al. (JP, ‘580)];
supplying, by the controller, the drive motor with the remaining power except for a sum of power generated by adding up supercharger power required for the electric superchargers, electrical component power required for electrical components, and air conditioner power required for an air conditioner [e.g., any power that might be required in order to drive superchargers, supply electrical components and/or for the air conditioner of the vehicle is obviously not supplied to the MG17 from the battery 20, for driving the MG 17, in Murata et al. (JP, ‘580)] from the power that is to be output from the battery; and
outputting, by the controller, the traveling power generated by adding up drive motor power output from the drive motor and the optimum power from the engine [e.g., by assisting the insufficient engine torque with one or both of the torque from the MG17 and the torque resulting from the implemented/modified supercharger(s) 23 in Murata et al. (JP, ‘580); e.g., at paragraph [0043] and at S31 in FIG. 7 of Murata et al. (JP, ‘580)];
per claim 20, depending from claim 11, wherein when the required power is in the low load state and the SOC of the battery is less than a preset value [e.g., when  the driver obviously causes the accelerator opening degree corresponding to a normal load where the engine supplies only the required power during normal operation, as at paragraph [0041], and then more power is requested at S21, YES, resulting in a YES answer at S23 when the SOC is less than SOC1 (45%)], the method includes:
operating, by the controller, the engine to output optimum power [e.g., to supply the required power at paragraph [0041] of Murata et al. (JP, ‘580)];
stopping, by the controller, operations of the multiple electric superchargers [e.g., because the engine supplies the required power, at paragraph [0041] in Murata et al. (JP, ‘580), without requiring supercharging]; and
adjusting, by the controller, charging power for charging the battery and a sum of power generated by adding up electrical component power required for electrical components and air conditioner power required for an air conditioner from the power that is to be output from the battery to supply a part of the power outputted from the engine through the drive motor that operates as an electric generator [e.g., as at paragraph [0042] in Murata et al. (JP, ‘580), when the SOC of the battery 20 drops below the predetermined reference value].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4 to 6, 11, 14 to 16, and 18 to 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 20 of copending Application No. 16/895403 (reference application) in view of Han et al. (2018/0163616). The reference application claims, with only slight variations in wording (e.g., desired power/operation instead of required power), all features, including “an electric supercharger” (claim 1), claimed in the present application except for the multiple series electric superchargers and intake lines, with i) the multiple electric superchargers/intake lines being obvious from and/or implicit in the reference application teachings/claims itself even without more4 (see e.g., MPEP 2144.04, VI., B. Duplication of Parts) and ii) the multiple series electric superchargers/intake lines being taught (e.g., at 25, 35, 20, 30, 40; see also paragraph [0064]) by Han et al. (‘616), with a motivation to combine being to increase design freedom, increase compression ratio, reduce backpressure and prevent abnormal combustion such as knocking, all as provided by Han et al. (‘616), and KSR and MPEP rationales (e.g., duplication/substitution of/combining parts), with features in applicant’s claims corresponding to the reference application claims as in the following chart:
Claims in Present Application 16/696390
Claims in Reference Application 16/895403
1
1,2,3
-
-
-
-
4
4
5
5
6
6
-
-
-
-
-
-
-
-
11
11,12,13
-
-
-
-
14
14
15
15
16
16
-
-
18
18
19
19
20
20


This is a provisional nonstatutory double patenting rejection, in as much as the reference application claims have not yet been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






[This part of the page intentionally left blank.]




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
    

    
        1 The (air) output of the supercharger 32 goes to the main intercooler 36, and not to the air cleaner 29.
        2 Published more than a year before the effective filing date of the present application.
        3 It has been established that, “[a]s a general rule, the words ‘a’ or ‘an’ in a patent claim carry the meaning of ‘one or more.’” TiVo, Inc. v. EchoStar Commc’ns Corp., 516 F.3d 1290, 1303 (Fed. Cir. 2008). It has also been held that “[t]he exceptions to this rule are extremely limited: a patentee must evince a clear intent to limit ‘a’ or ‘an’ to ‘one.’” Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 1342 (Fed. Cir. 2008) (internal quotation marks and citation omitted).
        4 It has been established that, “[a]s a general rule, the words ‘a’ or ‘an’ in a patent claim carry the meaning of ‘one or more.’” TiVo, Inc. v. EchoStar Commc’ns Corp., 516 F.3d 1290, 1303 (Fed. Cir. 2008). It has also been held that “[t]he exceptions to this rule are extremely limited: a patentee must evince a clear intent to limit ‘a’ or ‘an’ to ‘one.’” Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 1342 (Fed. Cir. 2008) (internal quotation marks and citation omitted).